DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the ground(s) that the applicant states that since there was no objection for lack of unity of invention raised during the international examination that there should not be one raised with the US application and that since group II is directed to a method of using group I that the claims share a special technical feature. This is not found persuasive because the USPTO is not bound to the restrictions or decisions or lack thereof set by the international search report. Also, sharing a common technical feature merely shows how the inventions are linked and if the shared common special technical feature is previously described in the art and for the same purpose then the special technical feature breaks unity and there is no novelty and/or inventive step.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on12/17/2021.
Claims 1-5 and 8-9 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a bacterial extract. 
The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising bacterial components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products being bacterial extracts the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claim only recites the naturally occurring components found within bacteria. The claim is described as a product-by-process and the process requires culturing a specific bacterium (comprising a 16S rRNA having at least an 80% match to SEQ ID NO: 1), removing the liquid phase, lysing the bacterium and separating the solid phase with a filtration step. This process is only claiming the specific components that are within the bacteria itself. The bacterium and any components found within or excreted from the bacterium are all products of nature. The components found within or excreted from the bacterium are otherwise described as bacterial extracts. The applicant recognizes that these are natural components as they state that the bacterium was isolated from groundwater (see specs at page 5, top). 
Bacterial extracts are made by partitioning the starting bacterial material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that bacteria versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the bacteria. bacterial extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the bacteria in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the bacteria they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way.
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the bacterial extract is only comprising the nature-based compounds found within the bacteria and the only other additional elements to consider are the strain or sequence identity of the 16S rRNA, the extraction steps and solvents used in the extraction and nothing more. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature.
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)). As claimed, there are no additional elements that amount to significantly more than the recited judicial exception because the applicant is only claiming the nature-based product itself. Although the applicant has claimed a product from a process which includes human interaction with the natural product, the natural product itself is no different in nature than what is described in the instant invention. There has been nothing done to the judicial exception to impart any markedly different characteristics or to incorporate it into a practical application. As a whole, the claims are not significantly more than the nature-based product.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over (from IDS~ WO2012085182A1). This rejection is maintained with slight modifications and is now incorporated as a 102/103 rejection due to the response filed on 07/06/2022.
Regarding claim 1-3, Lebaron discloses a nonpathogenic Gram-negative bacterium belonging to the class of Betaproteobacteria, subfamily of Neisseriaceae, with a 16S rRNA SEQ ID NO: 1 (see claim 1) and discloses culturing the bacterium, lysing of the bacteria and separation of the various fractions through centrifugation and filtration. In a nonrestrictive manner, the extract according to the invention may consist of bacterial cells isolated from the culture medium which have been concentrated, for example by centrifugation; or concentrated bacterial cells which have undergone an operation in which the cell envelope has been ruptured by any means known to those persons skilled in the art, such as by the action of ultrasound or autoclaving; or the supernatant obtained by filtration.
An important step of the extract preparation method according to the invention consists of the elimination of the various intracellular components such as, for example, nucleic acids (chromosomal DNA, extrachromosomal circular DNA, plasmids), ribosomes and intracellular stored substances such as glycogen, starch and poly-βhydroxybutyrate, etc. In a preferred manner, the bacterial extract according to the invention is obtained after treatment of said bacterial suspension in such a way as to eliminate the intracellular components.
The result is that the extract according to the invention primarily includes components arising from the membrane, from the periplasmic space and/or from the extracellular space. (see page 7, lines 2-23).
Lebaron also teaches, “The term “bacterial extract” refers to any extract or fraction of the bacterial biomass or any active fraction of said extract. For example, such an extract may be obtained from a culture of bacterium LMB64 wherein the preparation method comprises at least one step of lysis of the bacteria and one step of separation of the various fractions of which it is constituted by centrifugation or by filtration.  In this context it would be the same as culturing the bacterium in a suitable medium, and lysing the bacteria following recovery of different liquid and solid fractions with the added optional filtration step. 
Furthermore, Lebaron claims the “bacterial extract” obtained from a suspension of bacteria according to any one of claims 1-4 (see claim 5) and in this context with the phrase “bacterial extract” being defined as any extract or fraction of the bacterial biomass or any active fraction of said extract would clearly be the same extract that the instant application is trying to make claim to.
Lebaron also discloses the extract to be used notably for dermatological pathologies (see abstract).
The extraction process of the prior art would ultimately give the same identical extract as the instant invention as they are from the same subfamily of bacteria with the same sequence identifiers and would contain the same components. The prior art describes the extraction processes which are the same as the instant invention, only using different terminology. Also, the examination is on the final product itself and not the process which creates the product. The product appears to be identical in nature to the instant invention.
The application shows no evidence of making any significant or patentably distinct changes to the strain, culture, lysate or extract thereof.  Therefore, the extract appears to be patentably indistinct in nature and as discussed in the MPEP “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)".  
Regarding claim 2-3, Lebaron discloses the use of the basic Tris buffer being a pH of 8.8 (see page 21, lines 12-19).
Regarding claim 4, Lebaron discloses the bacterium comprising at least one plasmid comprising SEQ ID NO: 2 (see claim 2).
Regarding claim 5, Lebaron discloses the bacterium as LMB64, deposited at CNCM on 8 April 2010 under number I-4290 (see claim 4).
Regarding claim 8, Lebaron discloses a cosmetic or dermatological composition (see page 13, lines 4-5) and an excipient (see page 13, lines 13-14).
Regarding clam 9, Lebaron discloses a composition for topical application (see page 13, line 20-23).
Lebaron lays claim to the bacterial extract being described in the instant invention, because Lebaron gives a definition as to what is meant by bacterial extract (see above). Although Lebaron describes a process which is different than what the instant invention is describing, such as removing the intracellular components of the bacterial extract, Lebaron still discloses that any faction or extract of the same bacteria is being referred to in the disclosed art. Thus, even if the bacterial extract is not anticipated it would have been obvious to any person having skill in the art to use any fraction or extract of the bacterium described by Lebaron, which is the same as the instantly claimed because Lebaron defines the bacterial extract which is used for treating dermatological pathologies as any extract or fraction of the same bacterium.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. The applicant argues that the process of claim 1 does not comprise any step wherein the intracellular components are eliminated and that since the relied upon art teaches this step and the instant applicant clearly states in the specifications the extract thus obtained comprises all the soluble compounds present in the cytosol of the bacteria that the claimed invention is not the same as that of the prior art. As described, the prior art meets each limitation because Lebaron defines the bacterial extract as any fraction or extract from the bacterium which is the same as the one being claimed.
Lebaron states that “the term “bacterial extract” refers to any extract or fraction of the bacterial biomass or any active fraction of said extract” (see page 7, lines 2-3) and in claim 5, Lebaron claims the bacterial extract of any of claims 1-4, and claim 1 reads on the limitations of the instant invention. So, the claims as a whole have already been disclosed in the previous art and thus they are anticipated or at least made obvious as described above in the 102/103 rejeciton.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655